DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An interview was conducted on 07 January 2021 to discuss cancellation of the remaining rejected claims.
An IDS was received on 18 December 2020 and has been considered.
Claims 45, 46 and 51-73 are still pending; Claims 1-44 and 47-50 are cancelled; Claims 46, 51-56 and 69-73 were previously allowed; Claims 57-68 were rejected.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory S. Vickers (Reg. No. 45,180) on 07 January 2021.

The application has been amended as follows: 
In the Claims:
Claims 57-68 are CANCELLED.

Allowable Subject Matter
Claims 45, 46, 51-56 and 69-73 are allowed.
The following is an examiner’s statement of reasons for allowance: all remaining claims were previously allowed.  After a review of the IDS and an updated search, the Examiner finds no reason to change the indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JASON S DANIELS/Primary Examiner, Art Unit 3612